DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on May 11, 2022 is acknowledged.  The traversal is on the ground(s) that “the subject matter of claims 1-29 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.  This is not found persuasive because a search in Group I does not required a search in Group II the inventions have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-3, 8-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (WO 2016/021186, machine translation).
Regarding claims 1-3, 8-9, and 13-14, Tanaka et al. discloses a pillar shaped honeycomb structure (Figs. 1A-1C), comprising: a porous partition wall that defines a plurality of cells, the cells forming flow paths for a fluid, the cells extending from an inflow end face to an outflow end face (Figs. 1A-1C): and an outer peripheral wall located at the outermost circumference; wherein at least a part of surfaces of the partition wall (122) has a surface layer (catalyst particles 126 and magnetic particles 128 supported on the wash coat layer), and wherein the surface layer comprises magnetic particles (magnetic particles 128) and has permeability (page 3); wherein at least one surface of the partition wall (122) is covered with the surface layer (catalyst particles 126 and magnetic particles 128 supported on the wash coat layer); wherein the magnetic particles have a curie temperature of more than 450 °C (pages 3-4); wherein the pillar shaped honeycomb structure is formed of a ceramic material (page 6); wherein the ceramic material is at least one selected from the group consisting of cordierite, silicon carbide, aluminum titanate, silicon nitride, mullite, and alumina (page 6); wherein the cells comprise: a plurality of first cells which are opened on a side of inflow end face and have plugged portions at the outflow end face; and a plurality of second cells which are opened on a side of the outflow end face and have plugged portions at the inflow end face (Fig. 4); a pillar shaped honeycomb structure (Figs. 1 and 4), comprising: a porous partition wall (122) that defines a plurality of cells, the cells forming flow paths for a fluid, the cells extending from an inflow end face to an outflow end face; and an outer peripheral wall located at the outermost circumference; wherein at least a part of surfaces of the partition wall (122) has a surface layer (catalyst particles 126 and magnetic particles 128) and wherein the surface layer comprises needle-shaped or scale-shaped magnetic particles (Fig. 1C).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 4-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (WO 2016/021186, machine translation) in view of Arulraj et al. (US 2015/0152768).
Regarding claims 4-7 and 10-11, Tanaka et al. essentially discloses the features of the claimed invention except a surface layer has a porosity, average pore diameter, magnetic particles with a weight average particle diameter, and surface layer thickness of the claimed invention.
Arulraj et al. teaches that it is conventional to provide a catalytic washcoat or surface layer with the magnetic materials configuration of the claimed invention (para 0011-0014, 0024-0026, 0037, 0042, 0015,0062-0063, 0066, 0082, 0131-0132, 0153) and such configuration facilitates the treatment of the exhaust gas. 
Thus, it would have been obvious in view of Arulraj et al. to one having ordinary skill in the art to modify the device of Tanaka et al. with the surface layer as taught by Arulraj et al. in order to gain the above benefit.
 Note, Arulraj et al. discloses the washcoat layer or surface layer with the same material as the instant claimed surface layer; therefore, the washcoat layer of Arulraj et al. inherently exhibits magnetic characteristic. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

Note, Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). See MPEP 2112.
2. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (WO 2016/021186, machine translation) in view of Kobayashi (US 2017/0276280). 
Regarding claim 12, Tanaka et al. essentially discloses the features of the claimed invention except a stress relaxation layer between the surface layer and the partition wall, the stress relaxation layer having a thermal expansion coefficient between thermal expansion coefficients of the surface layer and the partition wall. 

3. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (WO 2016/021186, machine translation) in view of Crawford et al. (US 2017/0022868).
Regarding claim 15, Tanaka et al. essentially discloses the features of the claimed invention except the coil wiring that spirally surrounds an outer circumference of the pillar shaped honeycomb structure; and a fixing member for fixing the coil wiring to an interior of an exhaust gas flow path, the fixing member being positioned outside the coil wiring.
Crawford et al. teaches that it is conventional to provide in electromagnetic coil (20) around the honeycomb substrate (10) with magnetic shield (24) or fixing member which facilitates in holding the coils in place as shown in (Fig. 1). 
Thus, it would have been obvious in view of Crawford et al. to one having ordinary skill in the art to provide an alternative configuration of providing the coil wiring member between the casing and honeycomb body as in the device of Tanaka et al. in order to control the heat transfer to the honeycomb body.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774